04/23/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0087


                                         DA 20-0087


ROGER D.PETERS and
                                                                        ALED
CARRIE A.PETERS,                                                       APR 23 2020
                                                                    Bowen Greenwood
                                                                  Clerk of Supreme
             Plaintiffs and Appellees,                                             Court
                                                                     State of Montana


      v.                                                           ORDER

DOUGLAS L. HUBBARD and
NATHAN L. HUBBARD,

             Defendants and Appellants.



       On April 17,'2020, Appellees Roger D. and Carri A.Peters(Peters)filed a Motion to
Dismiss for Failure to File Appellant Brief. Peters assert that Appellants, Douglas L. and
Nathan L. Hubbard (Hubbards) filed their Notice of Appeal on February 10, 2020. The
District Court record was filed February 21,2020,and the transcripts ofhearings were filed
March 13, 2020. Rule 13(1), M. R. App. P., requires Appellants to serve and file their
opening brief within 30 days after the date on which the record is filed. Peters assert the
record was complete on March 13, 2020, when the transcripts were filed such that
Hubbards's opening brief was due Monday, April 13, 2020; Hubbards failed to file their
opening brief or request extension; and thus, their appeal should be dismissed.
      In response, Peters filed Appellants' Motion to Late File For Extension of Time to
File Appellants' Opening Brief. Hubbards's counsel asserts that, "Due to the COVID-19
shelter in place State and Federal orders and the logistics and confusion created by bffice
staff working remotely from home, Appellants' counsel's staff missed getting the briefing
schedule calendared.” Counsel further advises the parties are scheduled for mediation April
24, 2020.
      Given the very unique circumstances of the COVID-19 pandeinic and the
understandable confusion necessarily created from transitioning office staffto immediately
work from home,we conclude Hubbards have shown good cause for extension oftime to file
their opening brief.
       Therefore,
       IT IS ORDERED that Appellees' Motion to Dismiss for Failure to File Appellant
Brief is DENIED.
       IT IS FURTFIER ORDERED that Appellants shall have thirty days from the date of
this Order within which to prepare, file, and serve their opening brief.
       The Clerk is directed to provide copies of this Order to all counsel of record.
       DATED this i ftl-I13' of April, 2020.




                                                    (9-31                  )411,_
                                                                  Justices




                                               2